UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): Ju ly 7 , 2017 Giga-tronics Incorporated (Exact Name of Registrant as Specified in Charter) California 0-12719 94-2656341 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5990 Gleason Drive, Dublin, CA 94568 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (925)328-4650 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (17 CFR §230.405) or Rule 12b-2 of the Securities Exchange Act of 1934 (17 CFR §240.12b-2). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers . On July 7, 2017, the Company promoted Jim Taber to the position of Vice President of Sales and Marketing. Mr. Taber was formerly the company’s Director of Marketing and fills the position held by Mike Penta, who announced on July 7, 2017, that he will be leaving the Company to pursue other opportunities. Mr. Taber joined the company in April 2017. Prior to joining the Company, Mr. Taber worked at X-COM Systems, where he was Director of Marketing for signal recording and analysis products. He has more than 25 years of experience in marketing and sales of strategic solutions to the U.S. Department of Defense and defense prime contractors, and is the Washington (DC) chapter president of the EW advocacy group The Association of Old Crows. Mr. Taber received his BSEE degree from Missouri University of Science and Technology and his MBA degree from National Technological University. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 13, 2017 GIGA-TRONICS INCORPORATED By: /s/Temi Oduozor Corporate Controller (Principal Accounting & Financial Officer)
